February 3, 1931. The opinion of the Court was delivered by
The defendant was indicted and tried for violation of the prohibition law. When the State rested, counsel for the defense made the following motion, which was refused by the Court: "I want to ask for a non-suit in this case, there is no evidence that the defendant had any liquid that was intoxicating." When all the testimony was in, the solicitor announced that the State would rely alone upon the third count of the indictment, which charged unlawful possession. Thereupon the defendant made a motion — which was likewise denied — for a directed verdict on the ground that there was no evidence that he had in his possession any intoxicating liquors, and that, even if possession was shown, there was no evidence that it was unlawful. The jury found the defendant guilty, and he now appeals to this Court, assigning error to the trial Judge in refusing his motions.
A review of the testimony would serve no useful purpose. It is sufficient to say that a careful examination of the record *Page 376 
discloses that there was some evidence adduced which tended to establish the charge of possession as laid in the indictment, and which warranted the submission of that question to the jury.
The exceptions, therefore, are overruled, and the judgment of the Circuit Court is affirmed.
MR. CHIEF JUSTICE BLEASE, and MESSRS. JUSTICES CARTER and BONHAM, and MR. CIRCUIT JUDGE W.H. TOWNSEND concur.